DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The Office Action is in response to the application filed 7/24/2020. 

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-11, drawn to a highly crosslinked polymer particulate, classified in C08L23/06.
II. 	Claims 12-21, drawn to a method of manufacturing a highly crosslinked polymer particulate, classified in C08J3/24.
The inventions are independent or distinct, each from the other because:

Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process such as adding the filler after crosslinking. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Leandro Arechederra on May 2, 2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
4.	 The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


5.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1-11 recite the language “A highly crosslinked polymer particulate” in line 1. However, the term “highly” fails to particularly point out and distinctly claim the subject matter, because the term “highly” has not been defined in the specification. There is some guidance in the instant specification regarding the term “highly”, such as paragraph [0030], wherein it states “The plurality of polyethylene polymer chains may be highly crosslinked via the plurality of chemical crosslinks. The plurality of polyethylene polymer chains may have and/or define any suitable degree of crosslinking, or average degree of crosslinking. Examples of the average degree of crosslinking include at least 0.01%, at least 0.1%, at least 1%, at least 2%, at10 least 3%, at least 4%, at least 5%, at least 6%, at least 8%, at least 10%, at least 12%, at least 14%, at least 16%, at least 18%, at least 20%, at least 25%, at least 30%, at least 35%, at least 40%, at least 45%, and/or at least 50%. In some examples, the highly crosslinked polymeric material within a given crosslinked polymer granule may be so highly crosslinked that the given crosslinked polymer granule may be defined by, at least substantially entirely by, or even entirely by a single polymeric molecule.” However, the term “may be” is considered optional language, and as such, does not particularly point out and distinctly claim the subject matter. The claim is indefinite and is thereby rejected. 



Claim Analysis
6.	Summary of Claim 1:
A highly crosslinked polymer particulate, comprising:

a plurality of crosslinked polymer granules, each containing: 5

(i) a highly crosslinked polymeric material that includes:

   (a) a plurality of polyethylene polymer chains; and 

   (b) a plurality of chemical crosslinks, wherein the plurality of chemical crosslinks includes chemical crosslinks that covalently bond a given polyethylene polymer chain of the plurality of polyethylene polymer chains to another polyethylene polymer chain of the plurality of polyethylene polymer chains; and 

(ii) a property-modifying filler configured to modify at least one property of the plurality of crosslinked polymer granules; 

wherein a characteristic dimension of each crosslinked polymer granule of the plurality of 15crosslinked polymer granules is at least 10 micrometers and at most 5 millimeters.

 
Claim Rejections - 35 USC § 102/103


7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-4 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Langhor (US PG Pub 2002/0132923 A1) as listed on the IDS dated 1/28/2021.
	Regarding claims 1 and 6-11, Langhor et al. teach articles comprising a crosslinked ethylene interpolymer (claim 1) wherein the crosslinked ethylene interpolymer reads on the (i)(a) as required by the instant claim, wherein the ethylene interpolymer can be filled, wherein the representative fillers include silica, among others [0151], wherein the article is characterized as having a polymer density of less than 0.89 g/cm3 [0067] thereby reading on the (ii) property-modifying filler and the silica (i) of claim 11, wherein the ethylene is crosslinked with peroxides and organic peroxides [0075], wherein the crosslinked polymer is formed into fibers by extruding the molten thermoplastic polymer composition thereby reading on the granules as required by the instant claim, and wherein the fibers have average diameters generally between about 7 ad about 30 microns [0064] thereby reading on the “characteristic dimension of each crosslinked polymer granule of the plurality of 15crosslinked polymer granules is at least 10 micrometers and at most 5 millimeters.”
	Langhor et al. do not particularly teach the chemical crosslinks covalently bond a given polyethylene polymer chain of the plurality of polyethylene polymer chains to another polyethylene polymer chain of the plurality of polyethylene polymer chains. Regarding claims 6-10, Langhor et al. are further silent on the density of each polymer grandule and the equality or distribution of the density of these granules.
However, the covalent bonding between the polymer chains of the polyethylene and the density distribution of the granules are a function of the polymer, the filler and the method of forming the crosslinked polymer particulate. Langhor et al. teach the same polyethylene and carbon black filler as required by the instant claim as set forth in the rejection above. Langhor et al. teach the same method of forming the crosslinked particulate, wherein the crosslinking agent is a peroxide (Example 11) which is the same crosslinking agent used in the instant application. Therefore, the covalent bonding between the chemical crosslinks of the polyethylene polymer chain and the density distribution of the polymer granules of Langhor et al. will be the same covalent bonding as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
	Regarding claims 2-4, Langhor et al. teach the article is characterized as having a polymer density of less than 0.89 g/cm3 [0067] thereby reading on the density of claim 2, the (i) of claim 3, the claimed range of instant claim 4.
	  
9.	Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Barma et al. (US Patent 5,106,538).
Regarding claims 1-11, Barma et al. teach a composition comprising a matrix polymer and distributed therein, a particulate conductive filler, wherein in a preferred embodiment the polymer is polyethylene and a carbon black filler (Examples 1 and 11, col. 18 line 5), wherein the polyethylene reads on the (i)(a) as required by the instant claim, wherein the carbon black reads on the (ii) property-modifying filler and the carbon black (iii) of claim 11, wherein the composition was formed by mixing the polymer/carbon black with a chemical cross-linking agent and crosslinked by heating and then group to produce particles smaller than 250 microns thereby reading on the “plurality of crosslinked polymer granules is at least 10 micrometers and at most 5 millimeters” and wherein the particles are preferably high crosslinked so that they have a hot modulus of at least 250 psi thereby reading on the “characteristic dimension of each crosslinked polymer granule”.
Barma et al. do not particularly teach the chemical crosslinks covalently bond a given polyethylene polymer chain of the plurality of polyethylene polymer chains to another polyethylene polymer chain of the plurality of polyethylene polymer chains. Regarding claims 2-10, Barma et al. are further silent regarding the property of the density of the polymer granules.
However, the covalent bonding between the polymer chains of the polyethylene and the density of the polymer granules are a function of the polymer, the filler and the method of forming the crosslinked polymer particulate. Barma et al. teach the same polyethylene and carbon black filler as required by the instant claim. Barma et al. teach the same method of forming the crosslinked particulate, wherein the crosslinking agent is a peroxide (Example 11) which is the same crosslinking agent used in the instant application. Therefore, the covalent bonding between the chemical crosslinks of the polyethylene polymer chain and the density in the polymer granules of Barma et al. will be the same covalent bonding as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.


Claim Rejections - 35 USC § 103
10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Langhor (US PG Pub 2002/0132923 A1) as listed on the IDS dated 1/28/2021.
	Regarding claim 5, Langhor et al. teach the highly crosslinked polymer particulate of claim 3 as set forth above and incorporated by reference.
	Langhor et al. do not particularly teach the claimed range of at least 0.95 grams/cm3 and at most 1.1 g/cm3.
	Langhor et al. teach the article is characterized as having a polymer density of less than 0.89 g/cm3 [0067] which is substantially close to that of the instant claims (at least 0.95 g/cm3). Case law has held that one of ordinary skill would have expected ranges that are in such close proportions to those in prior art to be prima facie obvious and to have the same properties.  Titanium Metals Corp., 227 USPQ 773 (CA FC 1985).  Therefore it would have been obvious to one of ordinary skill in the art to consider the density of 0.95 g/cm3 prima facie obvious based on the disclosure of Langhor et al. 


Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763